Name: COMMISSION REGULATION (EC) No 945/95 of 27 April 1995 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  plant product
 Date Published: nan

 28 . 4. 95 EN Official Journal of the European Communities No L 96/47 COMMISSION REGULATION (EC) No 945/95 of 27 April 1995 fixing the import levies on products processed from cereals and rice not less than ECU 3,02 per tonne from the average of the levies calculated as described above ; Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component arid, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States Q, as last amended by Regulation (EC) No 2484/94 (8) ; Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 (9), as amended by Commission Regulation (EEC) No 3714/92 (10), allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Caribbean and Pacific (ACP) States ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (n) no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Council Regulation (EC) No 774/94 (12) has opened Community tariff quotas for certain agricultural products and fixed the levies to be applied on imports of those products ; whereas Commission Regulation (EC) No 1897/94 (13) has established the detailed rules of the import regime for cereals laid down in Regulation (EC) No 774/94 ; Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (I4), as last amended by Regulation (EC) No 3191 /94 (15), lay down the terms on which the import levy is limited to 6 % ad valorem ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (4) thereof, Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 1 1 (1 ) (A) of Regulation (EEC) No 1766/92 and Article 12 (1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Commission Regulation (EEC) No 1620/93 of 25 June 1993 on the import and export system for products processed from cereals and rice (3), as amended by Regula ­ tion (EC) No 438/95 (4), provides that the incidence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals 0, as last amended by Regulation (EEC) No 1740/78 (6), provides that the levy thus determined, increased by the fixed component, is altered where the levy applicable to the basic product concerned differs by 0 OJ No L 84, 30 . 3 . 1990, p. 85. 8) OJ No L 265, 15. 10 . 1994, p. 3 . 9) OJ No L 356, 24. 12. 1991 , p. 1 . ,0) OJ No L 378 , 23. 12. 1992, p. 23 . ") OJ No L 263, 19. 9. 1991 , p. 1 . ,2j OJ No L 91 , 8 . 4. 1994, p. 1 . 13) OJ No L 194, 29. 7. 1994, p. 4. 14) OJ No L 43, 13. 2. 1987, p. 9. 15) OJ No L 337, 24. 12. 1994, p. 8 . (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 166, 25. 6 . 1976, p. 1 . f) OJ No L 155, 26. 6. 1993, p. 29. (4) OJ No L 45, 1 . 3. 1995, p. 32. 0 OJ No L 168 , 25. 6. 1974, p. 7. ( «) OJ No L 202, 26. 7. 1978, p. 8 . No L 96/48 | EN | Official Journal of the European Communities 28 . 4. 95 lation (EEC) No 1068/93 (*), as last amended by Regula ­ tion (EC) No 157/95 (% HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose ('), as amended by Regulation (EEC) No 222/88 (2), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 1766/92 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1 702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 381 3/92 f), as last amended by Regulation (EC) No 1 50/95 (4), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 1766/92 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 1620/93 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 281 , 1 . 11 . 1975, p. 20. j2) OJ No L 28 , 1 . 2. 1988, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . O OJ No L 108, 1 . 5. 1993, p. 106. (6) OJ No L 24, 1 . 2. 1995, p. 1 . 28. 4. 95 EN Official Journal of the European Communities No L 96/49 ANNEX to the Commission Regulation of 27 April 1995 fixing the import levies on products processed from cereals and rice (ECU/tonne) (ECU/tonne) CN code Import levies (') CN code Import levies (6) ACP Third countries (other than ACP) ACP Third countries (other than ACP) 0714 10 10 0) 111,30 118,58 1104 23 10 186,59 190,24 0714 10 91 1 14,93 f) 0 114,93 1104 23 30 186,59 190,24 0714 10 99 113,12 118,58 1104 23 90 118,95 122,60 0714 90 11 114,93 00 1 14,93 1104 23 99 1 18,95 122,60 0714 90 19 113,12 (2) 118,58 1104 29 11 147,90 151,55 1102 20 10 209,92 217,21 1104 29 15 191,16 194,81 1102 20 90 1 18,95 122,60 1104 29 19 190,03 193,68 1102 30 00 151,69 155,34 1104 29 31 177,92 181,57 1102 90 10 206,87 214,16 1104 29 35 229,97 233,62 1102 90 30 211,72 219,01 1104 29 39 190,03 193,68 1102 90 90 121,15 124,80 1104 29 51 113,42 117,07 1103 12 00 211,72 219,01 1104 29 55 146,60 150,25 1103 13 10 209,92 217,21 1104 29 59 121,15 124,80 1103 13 90 1 18,95 122,60 1104 29 81 113,42 117,07 1103 14 00 151,69 155,34 1104 29 85 146,60 150,25 1103 19 10 258,71 266,00 1104 29 89 121,15 124,80 1103 19 30 206,87 214,16 1104 30 10 83,40 90,69 1103 19 90 121,15 124,80 1104 30 90 87,47 94,76 1103 21 00 200,16 207,45 1106 20 10 111,30 ( 2) 118,58 1103 29 10 258,71 266,00 1106 20 90 184,13 0 212,57 1103 29 20 206,87 214,16 1108 11 00 244,64 269,45 1103 29 30 211,72 219,01 1108 12 00 187,76 212,57 1103 29 40 209,92 217,21 1108 13 00 187,76 212,57 1103 29 50 151,69 155,34 1108 14 00 93,88 212,57 1103 29 90 121,15 124,80 1108 19 10 217,51 254,74 1104 11 10 117,23 120,88 1108 19 90 93,88 0 212,57 1104 11 90 229,86 237,15 1109 00 00 444,80 663,77 1104 12 10 1 19,97 123,62 1702 30 51 244,90 361,69 1104 12 90 235,24 242,53 1702 30 59 187,76 268,05 1104 19 10 200,16 207,45 1702 30 91 244,90 361,69 1104 19 30 258,71 266,00 1702 30 99 187,76 268,05 1104 19 50 209,92 217,21 1702 40 90 187,76 268,05 1104 19 91 257,58 264,87 1702 90 50 187,76 268,05 1104 19 99 213,79 221,08 1702 90 75 256,56 373,35 1104 21 10 183,89 187,54 1702 90 79 178,43 258,72 1104 21 30 183,89 187,54 2106 90 55 1 87,76 268,05 1104 21 50 287,33 294,62 2302 10 10 47,99 55,24 1104 21 90 117,23 120,88 230210 90 102,83 110,08 1104 21 99 117,23 120,88 2302 20 10 47,99 55,24 1104 22 10 (4) 211,72 215,37 2302 20 90 102,83 110,08 1104 22 30 211,72 215,37 2302 30 10 47,99 0 55,24 (8) 1104 22 50 188,19 191,84 2302 30 90 102,83 0 110,08 (8) 1104 22 90 1 19,97 123,62 2302 40 10 47,99 55,24 0 1104 22 99*10 1 19,97 123,62 2302 40 90 102,83 110,08 (8) 1104 22 99*90 211,72 215,37 2303 10 11 233,24 452,21 No L 96/50 I EN I Official Journal of the European Communities 28 . 4. 95 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (3) Taric code : clipped oats. (4) Taric code : CN code 11042210, other than 'clipped oats'. (*) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported direcdy into the French overseas departments originating in the African, Caribbean and Pacific States. f) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. f) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion. (*) For imported products falling within these codes, the levy applicable is restricted within the conditions provided for in Council Regulation (EC) No 774/94.